Citation Nr: 0726089	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hemorrhage of the right eye.  

2.  Entitlement to an increased rating for traumatic cataract 
of the left eye with loss of vision, currently rated 30 
percent disabling.  

3.  Entitlement to an increased rating for undifferentiated 
somatoform disorder with headaches (previously characterized 
as conversion reaction), currently rated 10 percent 
disabling.  

4.  Entitlement to an increased rating for right maxillary 
sinusitis with foreign body in the floor of the right nasal 
cavity, currently rated 10 percent disabling.  

5.  Entitlement to a compensable rating for pharyngitis, 
residuals of submucous resection.  

6.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right mandible with scar, currently 
rated 10 percent disabling.

7.  Entitlement to an increased rating for a scar of the 
right shoulder, currently rated noncompensable.

8.  Entitlement to an increased rating for a scar of the 
right side of the neck, currently rated noncompensable.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran and his spouse testified at a videoconference 
hearing before the undersigned in November 2006.  A 
transcript of the proceedings is included in the claims file.  

The Board observes that in his July 2005 claim, the veteran 
appeared to raise the issue of entitlement to service 
connection for residuals of a fractured nose and hearing loss 
to the right ear; and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  These issues have not been 
adjudicated by the RO and are not currently before the Board.  
They are referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  On November 17, 2006, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal of 
the claims for entitlement to an increased rating for 
residuals of a gunshot wound to the right mandible with scar, 
currently rated 10 percent disabling, entitlement to an 
increased rating for a scar of the right shoulder, currently 
rated noncompensable, and entitlement to an increased rating 
for a scar of the right side of the neck, currently rated 
noncompensable.  

2.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

3.  The medical evidence does not show that the veteran's 
currently diagnosed blot hemorrhage of the right eye is 
related to disease or injury in service, including his 
service-connected disabilities.  

4.  The veteran's traumatic cataract of the left eye is 
manifested by light perception only in that eye.  He is not 
blind in the right eye and he does not have a service-
connected right eye disability.  

5.  The veteran's undifferentiated somatoform disorder with 
headaches is manifested by headaches, and mild to moderate 
frustration due to vision and memory problems.  
6.  The veteran's maxillary sinusitis has not required 
surgery; there are no medical reports indicating the use of 
antibiotics to treat the condition; and it is not manifested 
by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

7.  The veteran's pharyngitis, residual of submucous 
resection is manifested by chronic hoarseness and 
inflammation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claims for entitlement to an increased rating for 
residuals of a gunshot wound to the right mandible with scar, 
currently rated 10 percent disabling, entitlement to an 
increased rating for a scar of the right shoulder, currently 
rated noncompensable, and entitlement to an increased rating 
for a scar of the right side of the neck, currently rated 
noncompensable by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  Residuals of a hemorrhage of the right eye were not 
incurred in or aggravated by active military service, and are 
not causally related to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303, 3.310 (2006). 

3.  The criteria for an increased rating for a traumatic 
cataract of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 1160, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.383, 4.84a, Diagnostic Codes 6027, 6070 (2006).  

4.  The criteria for a 30 percent rating for undifferentiated 
somatoform disorder with headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9421 (2006).  

5.  The criteria for an increased rating for right maxillary 
sinusitis with foreign body in the floor of the right nasal 
cavity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2006).  

6.  The criteria for a 10 percent rating for pharyngitis, 
residual of submucous resection have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.7, 4.97, Diagnostic Code 6516 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for increased ratings for 
residuals of a gunshot wound to the right 
mandible with scar, a scar of the right 
shoulder and entitlement a scar of the 
right side of the neck

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  At the hearing 
before the undersigned acting Veterans Law Judge in November 
2006, the appellant withdrew the appeal concerning the issues 
of increased ratings for residuals of a gunshot wound to the 
right mandible with scar, a scar of the right shoulder and 
entitlement a scar of the right side of the neck and no 
allegations of errors of fact or law remain for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal regarding these issues and 
they are dismissed.


Veterans Claims Assistance Act

With regard to the remaining claims on appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.  

In a September 2005 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and increased ratings, what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence he had in his possession that 
pertained to the claims.  In a March 2006 letter, he was 
further advised of what evidence was needed to establish a 
disability rating and effective date.  The case was last 
adjudicated in June 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA treatment records, VA examination reports, the veteran's 
lay statements, and personal hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability that is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to Allen.  Id.  The revised regulation 
provides that any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service connected disease, 
will be service connected.  71 Fed. Reg. 52744 (Sept. 7, 
2006) (to be codified as amended at 38 C.F.R. § 3.310(b)). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records include a September 
1944 Medical Board Report which indicated that the veteran 
received a bullet wound in July 1944 which entered the right 
side of the face just under the posterior to the angle of the 
jaw and came to rest just under the bulbar conjunctiva at the 
upper nasal side of the left eye.  The bullet was removed.  
Examination of the right eye indicated that vision was 20/15.  
There was a small corneal scar and a small scar in the 
retina.  No foreign body was revealed by opthalmoscopic or x-
ray examination.  The right eye showed no evidence of 
inflammatory reaction  and the lens was clear.  The diagnosis 
was unilateral blindness of the left eye and no diagnosis 
regarding the right eye was noted.  

On VA examination in March 1947, vision in the right eye was 
20/20.  On VA examination in March 1952, visual acuity with 
correction in the right eye as 20/20 minus. Funduscopic 
examination was essentially negative.  August 2002 private 
treatment records of Dr. Singer noted a history of cerebral 
vascular accident with visual field defect in 1988.

Upon VA general medical examination in October 2005, the 
veteran was diagnosed with a blot hemorrhage of the right 
eye, which the examiner concluded was secondary to a blood 
pressure spike.  There is no evidence indicating that the 
hemorrhage of the right eye was related to the veteran's 
military service, or any of his service-connected 
disabilities.  Consequently, the Board concludes that service 
connection is not warranted.  See Boyer, Mercado-Martinez, 
supra.  To the extent that the veteran and his spouse assert 
that the right eye problems were caused by his service-
connected disabilities, the Board notes that neither of them 
is shown to have any medical expertise.  Hence, their 
statements alone are insufficient upon which to base a grant 
of service connection.  See Espiritu, supra.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Traumatic Cataract of the Left Eye

The provisions for rating vision loss under 38 C.F.R. § 4.84a 
do not expressly distinguish between a service-connected 
disability in one eye and a non-service connected disability 
in the other eye.  The Court of Appeals for Veterans Claims 
has noted this discrepancy.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339-40 (1996); Villano v. Brown, 10 Vet. App. 248, 
250-51 (1997).  The Board notes that any interpretation of 
38 C.F.R. § 4.84a must begin with the premise that VA is only 
authorized to award compensation for service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Absent a 
specific authorizing statute, such as 38 U.S.C.A. 
§ 1160(a)(1) (West 2002) (blindness in a non-service eye may 
be considered in combination with service-connected blindness 
in the other eye for compensation purposes), VA has no 
authority to award disability compensation (other than 
pension and 38 U.S.C.A. § 1151 benefits) for non-service 
connected disability.  See Boyer v. West, 12 Vet. App. 142, 
144-5 (1999) (VA may not provide compensation for non-service 
connected disability unless specifically authorized by 
statute).  

VA's General Counsel has voiced opinion as to the proper 
interpretation of 38 C.F.R. § 4.84a.  In VAOPGCPREC 32-97 
(Aug. 29, 1997), the General Counsel was faced with the 
question as to whether the hearing loss provisions of 
38 C.F.R. § 4.85(b) required the non-service connected 
hearing loss disability to be considered normal for purposes 
of computing the service-connected rating.  Similar to 
38 C.F.R. § 4.84a, the provisions for rating hearing loss 
under 38 C.F.R. § 4.85 do not expressly distinguish between a 
service-connected disability in one ear and a non-service 
connected disability in the other ear.  The General Counsel 
concluded that a general rule existed that only service 
connected disability can be considered in awarding 
compensation.  The Court accepted the General Counsel's 
interpretation of 38 C.F.R. § 4.85(b) as "reasonable."  See 
Boyer, 12 Vet. App. at 144.  The Court further stated that 
"even if the Court were to assume that the Secretary intended 
to compensate for non service-connected hearing loss beyond 
that provided in section 1160, in the absence of a statutory 
provision authorizing such compensation and given the 
limitations imposed by sections 1110 and 1131 restricting 
compensation to service-connected conditions, such a 
regulation would be invalid as exceeding the scope of the 
statute."  Id.  

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. 
§ 4.84a in this case.  In the absence of total blindness of 
the non-service connected right eye, the non-service-
connected right eye must be considered to be normal (20/40 or 
better) for rating purposes.  See 38 U.S.C.A. § 1160(a)(1) 
(West 2002); 38 C.F.R. §§ 3.383, 4.78, 4.79 (2006).  

Furthermore, 38 C.F.R. § 4.78 states that in determining the 
effect of aggravation of visual disability, even though the 
visual impairment of only one eye is service connected, the 
vision of both eyes must be evaluated before and after 
suffering the aggravation, and subtract the former evaluation 
from the latter except when the bilateral vision amounts to 
total disability.  In the event of subsequent increase in the 
disability of either eye, due to intercurrent disease or 
injury not associated with the service, the condition of the 
eyes before suffering the subsequent increase will be taken 
as the basis of compensation subject to the provisions of 
38 C.F.R. § 3.383(a).  The Court, in Villano, supra, 
indicated that the second sentence of 38 C.F.R. § 4.78 would 
preclude VA from considering any increase in disability in 
the non-service connected eye when computing the aggravation 
of a disability after the initial rating has been made.  

Here, only the veteran's left eye disability is service-
connected.  Consequently, as outlined above, where service 
connection is in effect for only one eye, the visual acuity 
in the non-service connected eye will be considered to be 
normal (20/40 or better) unless there is blindness in that 
eye.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6070 (2006); Villano, supra.

The medical evidence does not show that the veteran is blind 
in the right eye.  He has been assigned a 30 percent 
evaluation for his service-connected traumatic cataract of 
the left eye with light perception only eye and normal vision 
in the non-service connected right eye pursuant to Diagnostic 
Code 6027-6070.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070.  
This is the maximum schedular amount possible for blindness 
in the service-connected left eye, with no blindness in the 
non-service connected right eye.  Neither eye has been 
enucleated, and there is no evidence of cosmetic defect.  As 
the veteran clearly retains both eyes, the provisions of 
Diagnostic Code 6066 are not for application.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's service-connected traumatic cataract of the left 
eye.  Hence, the claim for an increased rating must be 
denied.  See Gilbert, supra.  




Undifferentiated Somatoform Disorder with Headaches

The veteran's service-connected undifferentiated somatoform 
disorder with headaches (which was previously diagnosed and 
rated as conversion reaction) is currently rated 10 percent 
disabling under the provisions of Diagnostic Code 9421 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (2006).  
The regulations are cited, in pertinent part, below:  

A 10 percent disability rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.  

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  

Upon VA general medical examination in October 2005, it was 
noted that the veteran was on the antidepressant Paxil but he 
still experienced anxiety symptoms and he thought about the 
war, especially when he saw references to the Iraq war on 
television.  He was stable, however, and had had no 
additional psychiatric problems.  

Upon VA mental examination in March 2006, it was noted that 
the veteran had been seen by numerous physicians for his 
headaches.  He currently experienced the headaches on 
occasion and they were sometimes severe.  He attempted to 
"work through" them as the aspirin he took did not provide 
significant relief.  He presented with no significant 
disturbance with his mood, no significant sleep disturbance, 
and no visible signs of avoidant symptoms.  He did not 
experience symptoms of panic or anxiety.  The veteran did not 
report major mood disturbance and there was no evidence of 
thought disorder.  The examiner indicated that insight and 
judgment were fair to good.  However, there was evidence of 
diminished interest in taking part in activities, secondary 
to the loss of function in his vision, irritability, and an 
easy startle response.  He also had difficulty concentrating 
and associated memory problems which had been increasing as 
of late.  It was indicated that he had a close relationship 
with his wife and was able to maintain relationships with 
friends and socialize.  The examiner noted that it was 
difficult to ascertain whether these symptoms were related to 
his history of trauma in service, but he did not appear to 
meet the criteria for a diagnosis of PTSD.  He also noted 
that the veteran's original diagnosis of conversion reaction 
is not a diagnosable condition, and he diagnosed the veteran 
with an undifferentiated somatoform disorder.  He concluded 
that the veteran's symptoms were attributable to the 
undifferentiated somatoform disorder because the symptoms 
could not be fully explained by his medical condition.  The 
veteran's current GAF was reported to be 70, and the symptoms 
were described as mild to moderate due to difficulties with 
vision, memory and a growing lack of independence.  

Based on the medical evidence of record, the Board finds that 
an increased 30 percent rating is warranted for the veteran's 
undifferentiated somatoform disorder.  Although the veteran 
does not experience anxiety or mood disturbance, he does 
experience headaches, and the examiner concluded that the 
veteran's frustration due to his difficulties with vision, 
memory problems and resulting lack of independence were mild 
to moderate in nature.  Moreover, the veteran was reported to 
have a GAF of 70.  The record also reflects that the veteran 
takes Paxil; however, this does not completely control all of 
his symptoms.  Therefore, resolving any reasonable doubt in 
the veteran's favor, the Board concludes that a 30 percent 
rating may be assigned.  The record does not show that the 
veteran's symptoms are compatible with the criteria for a 50 
percent rating.  There is no evidence of panic attacks, 
impaired judgment  or abstract thinking, disturbances of mood 
and motivation and difficulty maintaining effective social 
relationships.  While there was some indicating of memory 
impairment, there was no evidence of retention of only highly 
learned material or forgetting to complete tasks that would 
indicate a 50 percent rating.  Hence, a higher rating is not 
warranted.  

Maxillary Sinusitis

The veteran's right maxillary sinusitis with foreign body in 
the floor of the right nasal cavity is currently rated 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2006).  Under diagnostic code 6513, a 10 percent rating 
is assigned for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.   

Upon VA general medical examination in October 2005, the 
veteran related that he experienced chronic sinusitis and 
post nasal drip since his injury in service.  He also 
experienced intermittent hoarseness due to the post nasal 
drip.  He used Flonase regularly, although it provided little 
relief.  He stated that he did not take antibiotics for his 
sinus problems and he declined surgical intervention.  
Clinical evaluation revealed that there was no evidence of 
trauma to the nose but there was decreased patency 
bilaterally and congested nasae mucosa.  At the right frontal 
sinus, there was fullness and tenderness to palpation that 
extended to the bridge of the nose, without evidence of 
infection.  X-rays showed no air fluid levels in the 
paranasal sinuses.  The assessment was chronic sinusitis/post 
nasal drip with mild functional impairment.  

The Board finds that the evidence does not support the 
assignment of an increased rating for the service-connected 
maxillary sinusitis with foreign body in the floor of the 
right nasal cavity.  The veteran's condition has not required 
surgery and there are no medical reports indicating the use 
of antibiotics to treat the condition.  Furthermore, the 
evidence does not comport with a finding that the condition 
is manifested by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Notably, the Board observes 
that the veteran's headaches have been considered and rated 
in conjunction with his undifferentiated somatoform disorder, 
which results in the greater benefit (i.e., a higher rating) 
to him.  It appears that it would be virtually impossible to 
distinguish which headaches were related to his sinus 
condition and which one were related to the psychiatric 
impairment.  Further consideration in conjunction with the 
sinusitis disability, however, would constitute pyramiding.  
See 38 C.F.R. § 4.14 (2006).  Consequently, the Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected right maxillary sinusitis with foreign body in the 
floor of the right nasal cavity.  Hence, the claim for an 
increased rating must be denied.  See Gilbert, supra.  




Pharyngitis, Residuals of Submucous Resection

The veteran's pharyngitis, residuals of submucous resection 
is rated by analogy to injuries to the pharynx pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6521.  Diagnostic Code 6521 
provides for a 50 percent rating for stricture or obstruction 
of pharynx or nasopharynx, or; absence of soft palate 
secondary to trauma, chemical burn, or granulomatous disease, 
or; paralysis of soft palate with swallowing difficulty 
(nasal regurgitation) and speech impairment.  However, in the 
present case, there is no evidence of stricture or 
obstruction of pharynx or nasopharynx; and no evidence that 
the soft palate is absent or paralyzed.  Hence, there is no 
basis upon which to grant a higher rating for this condition 
under that diagnostic code.  

The symptoms that the veteran complains of in relation to 
this condition are post-nasal drip and hoarseness.  In 
reviewing the Rating Schedule, the Board finds that this 
disability is more analogous to chronic laryngitis pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6516.  Diagnostic Code 
6516 provides that chronic laryngitis manifested by 
hoarseness, with inflammation of cords or mucous membrane, is 
rated as 10 percent disabling.  A 30 percent disability 
evaluation is warranted when there is hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on a biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (2006).  

In considering the veteran's complaints, and resolving 
reasonable doubt in his favor, the Board concludes that a 10 
percent rating may be assigned for the service-connected 
pharyngitis, residuals of submucous resection pursuant to 
Diagnostic Code 6516.  The veteran has reported continuous 
post-nasal drip that results in hoarseness.  Clinical 
evaluation in October 2005 showed evidence of congested nasae 
mucosa, and mucoperoisteal thickening involving the right 
maxillary sinus.  There is no evidence of thickening or 
nodules of the cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  Therefore, a rating in excess 
of 10 percent may not be assigned.  

In closing, the Board notes that the veteran has asserted 
that he should be awarded a 100 percent rating for his 
disabilities.  However, as discussed above, none of his 
disabilities warrants a total rating on its own.  However, in 
light of the grant of increased benefits herein, the veteran 
now meets the requirements for consideration of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities 
pursuant to 38 C.F.R. § 4.16 (a)(2).  This issue is not 
currently before the Board but it has been referred to the RO 
appropriate development.  


ORDER

The appeals concerning the issues of entitlement to an 
increased rating for residuals of a gunshot wound to the 
right mandible with scar, currently rated 10 percent 
disabling, entitlement to an increased rating for a scar of 
the right shoulder, currently rated noncompensable, and 
entitlement to an increased rating for a scar of the right 
side of the neck, currently rated noncompensable, are 
dismissed.

Service connection for residuals of a hemorrhage of the right 
eye is denied.  

An increased rating for traumatic cataract of the left eye 
with loss of vision is denied.  

A 30 percent rating for undifferentiated somatoform disorder 
with headaches is granted, subject to the regulations 
governing the payment of monetary benefits.  

An increased rating for right maxillary sinusitis with 
foreign body in the floor of the right nasal cavity is 
denied.  

(CONTINUED ON NEXT PAGE)






A 10 percent rating for pharyngitis, residuals of submucous 
resection, is granted, subject to the regulations governing 
the payment of monetary benefits.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


